Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

101 SUMMARY ANALYSIS:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a quality for the activity duration key, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).

A human can identify and group activities based on types of activities and the time duration of that activity, by comparing the activities and duration, assigning quality value based on the time duration of that activity and a statistical analysis.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process.

101 DETAILED ANALYSIS:

The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.”


Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter?

Yes. Independent claim 1 recites a non-transitory computer-readable medium, independent claim 16 and 13 recite a system and a method respectively.


Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea?

Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon?

Yes. 
Independent claim(s) 1 and 13 recite(s) non-transitory computer-readable medium for determining a quality for the activity duration key from the plurality of duration keys, comprising: comparing...; assigning… calculating…; and repeat…”. 
Independent Claim 6 recites(s) a system for determining a quality for an activity duration key, wherein the activity duration key includes an estimated duration time for each of the activity types, the determining comprising: comparing…; assigning…; combining”.
All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).

A human can based on observations can determine a quality for the activity duration key from the plurality of duration keys, based on comparing...; assigning… calculating…, combining and repeat these steps.






Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application?

No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea. 
The claim(s) 1, 6 and 13 recites the additional elements of a processor, memory, computer readable medium, which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Furthermore, the claim recites the additional elements of “select an activity duration key…”, “retrieve a set of activity…”, “… select a candidate duration key, and display a recommendation… and “… generate a recommendation…” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception?

No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional 

As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify activity records based quality and display a identified activity record are well-understood, routine and conventional. 

The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.

Claims 2-5, 7-12 and 14-20 further recite organizing and analyzing activity records based on calculating quality and therefore are directed to abstract idea without significantly more.  Furthermore, claim 20 is similar to claim 1 hence is directed to an abstract idea without significantly more.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shear et al. (US 2014/0280952) – utilizing matrices to group and analyzing user activities, including time dimensions (see paragraphs [0170, [0211], [1004]-[1006]); Paragraph [1093], [1099], [1101]-[1123] – teaches Quality of Purpose metrics, which can be utilized to determine the purpose of the activity, which can include time dimensions.
Kauwe (US 2015/0058324) – teaches event-scheduling plateform, for grouping, categorizing similar activities (Abstract, paragraphs 69, 73, 84)
Brady et al. (US 2002/0188677) – teaches grouping similar activities based on sessions (abstract, paragraphs 5 & 39)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159